Citation Nr: 0033461	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  97-21 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for the residuals of a 
gunshot wound to the left forearm with injury to muscle group 
VIII, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel





INTRODUCTION

The veteran had active military service from September 1942 
to December 1945.  

The present appeal arises from an August 1996 rating action.  
The veteran expressed his disagreement with that decision in 
March 1997, and after a statement of the case was issued in 
May 1997, he perfected his appeal in June 1997.  Supplemental 
statements of the case were issued in August 1999 and August 
2000, after which the case was forwarded to the Board of 
Veterans' Appeals (Board) in Washington, DC.  

In addition to the foregoing, the Board observes that in a 
September 1999 letter from the veteran, he appears to have 
raised a claim for an earlier effective date for the 
assignment of a 10 percent disability evaluation for left 
ulnar neuropathy.  In addition, the veteran's representative, 
in a November 2000 statement, raised a claim of entitlement 
to service connection for a psychiatric disability and 
indicated that there was clear and unmistakable error in the 
original 1946 rating of the veteran's disabilities.  None of 
these issues, however, have been addressed by the RO, and 
therefore, none of them are ripe for review by the Board.  
Moreover, since none of them are inextricably intertwined 
with the issue currently on appeal, they need not be further 
addressed at this time, but are referred to the RO for 
appropriate action.  


REMAND

The Board observes that this claim originated from a rating 
action promulgated by the Philadelphia Pennsylvania, VA 
Regional Office (RO).  The veteran since moved to the Florida 
area and into the geographic jurisdiction of the St. 
Petersburg, RO.  Prior to the veteran's move, however, his 
representative, in a November 1999 letter, requested that the 
veteran be scheduled to appear at a hearing with a hearing 
officer at the RO.  For reasons that are not made clear from 
the current record, neither the Philadelphia RO nor the St. 
Petersburg, RO has acted on this request.  In order to 
safeguard the veteran's procedural rights as set out in 
38 C.F.R. § 3.103, and since there is no indication that he 
has withdrawn his request for a hearing, it will be necessary 
to return this case to the RO in order to schedule the 
veteran for a hearing. 

Under the circumstances described above, this case is 
remanded to the RO for the following:  

1.  The RO should schedule the veteran 
for a hearing at the RO, pursuant to his 
pending request, as soon as practicable.  

2.  Thereafter, the RO should conduct any 
additional development as may be 
logically indicated and, after reviewing 
all the evidence, enter its determination 
as to whether an increased rating is 
warranted for the residuals of a gunshot 
wound to the left forearm with injury to 
muscle group VIII.  If this determination 
is favorable to the veteran, the RO 
should inquire as to whether that 
satisfactorily resolves his appeal.  If 
he answers in the negative, or not at 
all, the RO should furnish the veteran 
and his representative a supplemental 
statement of the case.  After providing 
them a reasonable time to respond, the 
appeal should be returned to the Board 
for further review.  

Although no further action need be taken by the veteran until 
he is further informed, he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



